J-S82045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                            IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                               Appellee

                          v.

DANIEL SCOTT PETRICHKO,

                               Appellant                       No. 837 MDA 2016


                       Appeal from the PCRA Order May 4, 2016
                  in the Court of Common Pleas of Schuylkill County
                  Criminal Division at No.: CP-54-CR-0000803-1996


BEFORE: OTT, J., DUBOW, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                             FILED DECEMBER 08, 2016

        Appellant, Daniel Scott Petrichko, appeals pro se from the denial of his

third serial petition for relief pursuant to the Post Conviction Relief Act, 42

Pa.C.S.A. §§ 9541–9546 (PCRA), as untimely.                   Appellant argues that his

sentence     of    life   without   parole     for   murder   of   the   first   degree   is

unconstitutional under Miller v. Alabama, 132 S. Ct. 2455 (2012), applied

retroactively under Montgomery v. Louisiana, 136 S. Ct. 718 (2016), as

revised (Jan. 27, 2016). We affirm.

        Appellant was twenty years old at the time he committed the murder.

He argues, in effect, that Miller should be applied to him as an “emerging

adult[ ] who struggle[s] with the same problems as those under the age of

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S82045-16



[eighteen].”      (Appellant’s Brief, at x).1    We note that Appellant has

previously litigated his Miller claim. (See Commonwealth v. Petrichko,

No. 1901 MDA 2012, 2013 WL 11254771, at *5 (Pa. Super. filed Sept. 4,

2013) (unpublished memorandum)).

       On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error. Our review of questions of

law is de novo. See Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa.

2013), cert. denied, 134 S. Ct. 639 (2013). To prove this exception to the

PCRA time-bar, Appellant had to assert a constitutional right, recognized by

the United States Supreme Court or the Pennsylvania Supreme Court and

held by that court to apply retroactively. See 42 Pa.C.S.A. § 9545(b)(1)(iii).

Miller applies only to juveniles under the age of eighteen.      See Miller,

supra at 2460.        The issue of where to draw the line has already been

addressed by the United States Supreme Court in Roper v. Simmons, 543
U.S. 551, 574 (2005).            The PCRA court properly determined that no

statutory exception to the time-bar applied. Lacking jurisdiction, the court

correctly declined to review the merits of Appellant’s issues.

       Order affirmed.
____________________________________________


1
  Appellant’s non-compliant and erratically paginated brief does not include a
statement of questions involved.




                                           -2-
J-S82045-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2016




                          -3-